Title: From George Washington to Charles Asgill, 13 November 1782
From: Washington, George
To: Asgill, Charles


                  
                     Sir
                     Head Quarters 13th November 1782
                  
                  It affords me singular pleasure to have it in my power to transmit you the inclosed Copy of an Act of Congress of the 7th instant, by which you are released from the disagreeable circumstances in which you have so long been—supposing you would wish to go into New York as soon as possible, I also inclose a passport for that purpose.
                  Your letter of the 18th of October came regularly to my hands—I beg you to believe, that my not answering it sooner, did not proceed from inattention to you, or a want of feeling for your situation—I daily expected a determination of your case, & I thought it better to await that, than to feed you with hopes that might in the end prove fruitless—You will attribute my detention of the inclosed letters, which have been in my hands about a fort night, to the same cause.
                  I cannot take leave of you Sir without assuring you, that in whatever light my agency in this unpleasing affair may be viewed, I was never influenced thro’ the whole of it by sanguinary motives; but by what I conceived a sense of my duty, which loudly called upon me to take measures however disagreable, to prevent a repetition of those enermities which have been the subject of discussion—And that this important end is likely to be answered without the effusion of the Blood of an innocent person is not a greater relief to you than it is to Sir Yr most obt and hble servt.
                  
               